This action supplement previous Notice of Allowability dated December 1, 2021, to indicate claim 19 is cancel.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yalei Sun on October 29, 2021.
The application has been amended as follows:
Claims 1, 8-9, and 16-17 have been amended, and claims 4, 7, 12, 15 and 19 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended) A signaling radio bearer (SRB) transmission method, comprising:
applying, according to configuration, radio link control (RLC) layer unacknowledged (UM) mode for all or part of SRB data, wherein the SRB data includes SRB0, SRB1, and SRB2, SRB0 is used for transmitting RRC messages transmitted on a logical channel CCCH, SRB1 is used for transmitting RRC messages transmitted on a logical channel DCCH, and SRB2 is used for transmitting NAS messages transmitted on the logical channel DCCH,
wherein the applying, according to configuration, RLC layer UM mode for all or part of SRB data comprises:

the method further comprises:
determining, by the PDCP layer, that the SRB data needs to apply the RLC layer UM mode according to the identification information carried in the packet header of the SRB data, and
performing, at the PDCP layer, UM encapsulation and repeated transmission on the SRB data applying the RLC layer UM mode,
wherein a number of the repeated transmission, information on starting the repeated transmission or deduplication process, or information on stopping the repeated transmission or deduplication process is configured by a base station.

	
Claim 4 canceled.
Claim 7 canceled.

	
Claim 8 has been amended as follows:
     8. (Currently Amended)  The method according to claim [[7]] 1, wherein the number of the repeated transmission, the information on starting the repeated transmission or deduplication process, or the information on stopping the repeated transmission or deduplication process is configured by the base station through RRC signaling or MAC signaling.
	

Claim 9 has been amended as follows:
     9. (Currently Amended) A signaling radio bearer (SRB) transmission device, comprising:
one or more processors;

one or more programs stored in the memory, wherein the one or more processors, when executing the one or more programs, are configured to:
apply, according to configuration, radio link control (RLC) layer unacknowledged (UM) mode for all or part of SRB data, wherein the SRB data includes SRB0, SRB1, and SRB2, SRB0 is used for transmitting RRC messages transmitted on a logical channel CCCH, SRB1 is used for transmitting RRC messages transmitted on a logical channel DCCH, and SRB2 is used for transmitting NAS messages transmitted on the logical channel DCCH,
wherein the one or more processors are further configured to:
indicate, at a radio resource control (RRC) layer, the SRB data applying the RLC layer UM mode by filling, in a packet header of the SRB data, identification information on applying the RLC layer UM mode, and transfer the identification information to a RLC layer via a packet data convergence protocol (PDCP) layer,
determine, at the PDCP layer, that the SRB data needs to apply the RLC layer UM mode according to the identification information carried in the packet header of the SRB data, and
perform, at the PDCP layer, UM encapsulation and repeated transmission on the SRB data applying the RLC layer UM mode,
wherein a number of the repeated transmission, information on starting the repeated transmission or deduplication process, or information on stopping the repeated transmission or deduplication process is configured by a base station.


Claim 12 canceled.
Claim 15 canceled.

Claim 16 has been amended as follows:
16. (Currently Amended)  The device according to claim [[15]] 9, wherein the number of the repeated transmission, the information on starting the repeated transmission or deduplication process, or the information on stopping the repeated transmission or deduplication process is configured by the base station through RRC signaling or MAC signaling.


Claim 17 has been amended as follows:
     17. (Currently Amended) A non-transitory computer readable storage medium storing a plurality of computer-executable instructions that, when executed by one or more processors, cause the one or more processors to:
apply, according to configuration, radio link control (RLC) layer unacknowledged (UM) mode for all or part of SRB data, wherein the SRB data includes SRB0, SRB1, and SRB2, SRB0 is used for transmitting RRC messages transmitted on a logical channel CCCH, SRB1 is used for transmitting RRC messages transmitted on a logical channel DCCH, and SRB2 is used for transmitting NAS messages transmitted on the logical channel DCCH,
wherein computer-executable instructions further cause the one or more processors to:
indicate, at a radio resource control (RRC) layer, the SRB data applying the RLC layer UM mode by filling, in a packet header of the SRB data, identification information on applying the RLC layer UM mode, and transfer the identification information to a RLC layer via a packet data convergence protocol (PDCP) layer,
determine, at the PDCP layer, that the SRB data needs to apply the RLC layer UM mode according to the identification information carried in the packet header of the SRB data, and
perform, at the PDCP layer, UM encapsulation and repeated transmission on the SRB data applying the RLC layer UM mode,
wherein a number of the repeated transmission, information on starting the repeated transmission or deduplication process, or information on stopping the repeated transmission or deduplication process is configured by a base station
Claim 19 canceled.


Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 paragraph 4, filed October 11, 2019, with respect to claims 1, 8-9, and 16-17 have been fully considered and are persuasive. The 35 U.S.C. 102 and 103 rejections of claims 1, 8-9, and 16-17 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 8-9, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8-9, and 16-17 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9 and 17 …  indicating, at a radio resource control (RRC) layer, the SRB data applying the RLC layer UM mode by filling, in a packet header of the SRB data, identification information on applying the RLC layer UM mode, and transferring the identification information to a RLC layer via a packet data convergence protocol (PDCP) layer, …  determining, by the PDCP layer, that the SRB data needs to apply the RLC layer UM mode according to the identification information carried in the packet header of the SRB data, and performing, at the PDCP layer, UM encapsulation and repeated transmission on the SRB data applying the RLC layer UM mode, wherein a number of the repeated transmission, information on starting the repeated transmission or deduplication process, or information on stopping the repeated transmission or deduplication process is configured by a base station … and in combination with other limitations recited as specified in claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shalev (US Pub. No.:2016/0007389) discloses a communication system includes a 3rd Generation Partnership Project (3GPP) Core Network (CN); a 3GPP Home Node-B GateWay (HNB-GW); a Communication Apparatus (CA) coupled to the CN and embedded in a Communication Device (CD), wherein said CA transforms a 3GPP Home Node-B (HNB) into a mobile or location independent portable entity, wherein said CA interconnects to the CN by interconnecting to the HNB-GW over a 3GPP Iuh Interface, wherein said CA includes multi-layered protocol stacks for implementing 3GPP control plane functionality, user plane functionality and management functionality.
Suumaki et al. (US Pub. No.: 2001/007137) discloses a method for making data transmission more effective in a telecommunication network, which comprises layer structured protocol means for data transmission which protocol means comprise at least an upper layer and a lower layer, wherein the purpose of the lower layer is at least to compose a data unit to be transmitted to the upper layer from one or more segments, in which method one or more errors occurring in the received segments are detected, said data unit to be transmitted to the upper layer is composed from one or more segments containing one or more errors, wherein information on the location of one or more errors is also transmitted to the upper layer.
Yu et al. (US Pub. No.: 2019/0230732) discloses sending an RRC downlink message; preallocating and sending, within a time range of an RRC procedure delay of the RRC downlink message, an uplink grant of an RRC uplink response message corresponding to the RRC downlink message; and receiving, on an uplink resource indicated by the uplink grant, the RRC uplink response message sent by UE from an RRC layer. According to the message transmission method, the device, and the system in the embodiments of this application, a delay generated between receiving the RRC downlink message and feeding back the RRC uplink response message by the UE can be reduced, so that a control plane delay can meet a shorter delay requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469